DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
the term “headend” should be “head end”.  
Items 32a and 32b are both named “second engaging member”.  The separate components should have different names, such as “a first part of the second engaging member” and “a second part of the second engaging member”
Appropriate correction is required.
Claim Objections
Claims 1, 5, 8, 9 and 13 are objected to because of the following informalities:  
Claims 1, 8 and 9 the term “headend” should be “head end”. 
Claim 5 should read “engaging member is spherical”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the engaging member is a spherical.”.  It is unclear if the engaging member is in reference to the first engaging member or the second engaging member.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “the second engaging member is spherical”.  Please note this is incorporated with the claim objection from above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8-10, 12 and 13are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cimco (DE20100031U1).
Regarding claim 1, Cimco discloses a crimping tool, comprising: 
a pair of pliers (Item 6a and 2a and Items 6b and 2b), each comprising: 
a headend (Items 2a and 2b), each comprising a first accommodating groove (Item 14a and 14b) and a first engaging member (Item 26), wherein the first engaging member is located on one side of the first accommodating groove; and 
a grip end (Items 6a and 6b), connected to the headend, each said grip end of the pliers comprising a second accommodating groove (Item 28a and 28b) and a second engaging member (Item 36), wherein the second engaging member is located on one side of the second accommodating groove; and 
a pair of jaws (Item 16a and 16b or 32), detachably mounted to the first accommodating groove of the headend or the second accommodating groove of the grip end, wherein each of the jaws has a junction (Item 22), and when each of the jaws is mounted to the first accommodating groove of the headend or the second accommodating groove of the grip end, each said junction substantially corresponds to each of the first engaging member or the second engaging member to be engaged with each of the jaws (Paragraphs [0036 and 0040] describe how the jaws fit in with grooves of the plier).  
Regarding claim 2, Cimco discloses the crimping tool as claimed in claim 1, wherein the grip end further comprising a pair of elastic members, which are in contact with the pair of second engaging members and provide an elastic force to enable the second engaging member to be engaged with the junction of each of the jaws (Paragraph [0040] “spring loaded ball”).  
Regarding claim 4, Cimco discloses the crimping tool as claimed in claim 1, wherein the second engaging member is a convex pillar (Paragraph [0040] “spring loaded ball”).  
Regarding claim 5, Cimco discloses the crimping tool as claimed in claim 1, wherein the second engaging member is spherical (Paragraph [0040] “spring loaded ball”).  
Regarding claim 8, Cimco discloses the crimping tool as claimed in claim 1, wherein the headend further comprising a pair of fixing elements that can be mounted to the first accommodating groove to fix the junction (Item 24).  
Regarding claim 9, Cimco discloses a pair of pliers, each comprising: 
a headend (Items 2a and 2b); and 
a grip end (Items 6a and 6b), which is connected to the headend, each said grip end of the pliers comprising an accommodating groove (Items 28 a and 28b) and an engaging member (Item 36), wherein the engaging member is located at one side of the accommodating groove; and 
12a pair of jaws (Item 32), detachably mounted to the accommodating groove of the grip end, wherein each of the jaws has a junction (Item 22), and when each of the jaws is mounted to the accommodating groove of the grip end, each of the junctions substantially corresponds to the engaging member to be engaged with the pair of jaws.  
Regarding claim 10, Cimco discloses the crimping tool as claimed in claim 9, wherein the grip end further comprising a pair of elastic members, which are in contact with the pair of engaging members and provide an elastic force to enable the engaging member to be engaged with the junction of each of the jaws (Paragraphs [0036 and 40] “spring loaded ball”). 
Regarding claim 12, Cimco discloses the crimping tool as claimed in claim 9, wherein the engaging member is a convex pillar (Paragraph [0040] “spring loaded ball”).
Regarding claim 13, Cimco discloses the crimping tool as claimed in claim 9, wherein the engaging member is a spherical (Paragraph [0040] “spring loaded ball”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cimco (DE20100031U1) in view of Hitchcock (US 4,122,569).
Regarding claims 3 and 11, Cimco discloses the crimping tool as claimed in claim 2 (and 10).  Cimco fails to explicitly disclose wherein the elastic member is a U-shaped iron piece.  
Hitchcock teaches a multi tool with a tool storage system wherein the elastic member is a U-shaped piece (Item 107).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cimco to incorporate the u shaped piece as taught by Hitchcock.  Doing so would allow for the jaws to be positively locked in a stored position and allow a user to easily manipulate the elastic member with one hand to move it to an unlocked position (Hitchcock Column 1 Lines 32-54).
Cimco in view of Hitchcock fail to explicitly disclose the u shaped elastic member being made of an iron material.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of Cimco  in view of Hitchcock to be made of an iron material.  Selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art (see MPEP2144.07).  Iron is a material in various metals including steel which are commonly used in hand tools.  Further in the instant application (Paragraph [0014]), there is no criticality given to the material of the u-shaped elastic member.
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cimco (DE20100031U1) in view of Battenfeld (US2011/0072593).
Regarding claims 6 and 14, Cimco discloses the crimping tool as claimed in claim 1 (and 9).  Cimco fails to explicitly disclose wherein the junction of the jaws is a hole.  Cimco does not give enough detail to the relationship between Items 30/36 and Item 32).
Battenfeld teaches a crimping tool wherein the junction of the second jaw (Item 21) is a hole (Item 36, 68 and 69).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the mounting techniques of Battenfeld (holes for bolts) to positively engage the jaw of Cimco (Items 30 and 36 pressing against Item 32).  Doing so would allow for the second jaw to properly be mounted with little effort.  The addition of the holes would allow Items 30 to hold the position of Item 32 while Item 36 pressed against the side of Item 32 to positively hold the assembly.  Such a modification would leave one of ordinary skill in the art to the result of the second jaw being properly held within the jaws.
Regarding claims 7 and 15, Cimco discloses the crimping tool as claimed in claim 1 (and 9).  Cimco fails to explicitly disclose wherein the junction of the jaws includes an opening and an end portion.  
Battenfeld wherein the junction of the jaws includes an opening (Item 33) and an end portion (Item 29).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the mounting techniques of Battenfeld (holes for bolts) to positively engage the jaw of Cimco (Items 30 and 36 pressing against Item 32).  Doing so would allow for the second jaw to properly be mounted with little effort.  The addition of the opening and end portion would allow Items 30 to hold the position of Item 32 while Item 36 pressed against the side of Item 32 to positively hold the assembly.  Such a modification would leave one of ordinary skill in the art to the result of the second jaw being properly held within the jaws.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723